Exhibit 10.1

MARVELL TECHNOLOGY GROUP, LTD.

2007 DIRECTOR STOCK INCENTIVE PLAN

AS AMENDED AND RESTATED JUNE 28, 2011

1. Purposes of the Plan. The purposes of this 2007 Director Stock Incentive Plan
are to attract and retain the best available personnel for service as Outside
Directors (as defined herein) of the Company, to provide additional incentive to
the Outside Directors of the Company to serve as Directors, and to encourage
their continued service on the Board.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will administer
the Plan in accordance with Section 4 hereof.

(b) “Annual General Meeting” means the Company’s annual meeting of shareholders.

(c) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(d) “Award” individually or collectively, a grant under the Plan of Options,
Performance Shares, Performance Units, Stock Appreciation Rights, Restricted
Stock, or Restricted Stock Units.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(f) “Board” means the Board of Directors of the Company.

(g) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or



--------------------------------------------------------------------------------

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(iv) A change in the composition of the Board occurring within a two (2) year
period, as a result of which less than a majority of the Directors are Incumbent
Directors.

(h) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(i) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

(j) “Common Stock” means the common shares of the Company.

(k) “Company” means Marvell Technology Group Ltd., a Bermuda company.

(l) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary of the Company to render services to such
entity.

(m) “Director” means a member of the Board.

(n) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(o) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor the payment of a Director’s fee by the Company will be sufficient
in and of itself to constitute “employment” by the Company.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, (ii) Participants would have the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity selected by the
Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion, subject to Section 4.

(r) “Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:

 

2



--------------------------------------------------------------------------------

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair Market
Value shall be the closing sales price for such stock (or, if no closing sales
price was reported on that date, as applicable, on the last trading date such
closing sales price was reported) as quoted on such exchange or system on the
day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported); or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

(s) “Incumbent Director” means a Director who either (A) is a Director as of the
effective date of the Plan, or (B) is elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Directors at the
time of such election or nomination (but will not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of Directors to the Company).

(t) “Inside Director” means a Director who is an Employee.

(u) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(v) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(w) “Option” means a stock option granted pursuant to the Plan. All Options
granted under the Plan will be Nonstatutory Stock Options.

(x) “Outside Director” means a Director who has not been an Employee.

(y) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(z) “Participant” means the holder of an outstanding Award.

(aa) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 13.

(bb) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may

 

3



--------------------------------------------------------------------------------

determine and which may be settled for cash, Shares or other securities or a
combination of the foregoing pursuant to Section 13.

(cc) “Plan” means this 2007 Director Stock Incentive Plan.

(dd) “Restricted Stock” means Shares issued pursuant to a Restricted Stock Award
under the Plan.

(ee) “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to the
Plan. Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.

(ff) “Service Provider” means an Employee, Director or Consultant.

(gg) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 18 hereof.

(hh) “Stock Appreciation Right” means an Award granted under the Plan, granted
alone or in connection with an Option, that is designated as a Stock
Appreciation Right.

(ii) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) Plan Pool. The maximum aggregate number of Shares which may be granted
pursuant to Awards under the Plan is seven hundred-fifty thousand
(750,000) Shares. The Shares may be authorized, but unissued, or reacquired
Common Stock.

(b) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Performance Shares, Performance Units, Restricted Stock or Restricted
Stock Units, is forfeited to or repurchased by the Company due to failure to
vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the forfeited or repurchased Shares) which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). Shares that have actually been issued under the Plan
under any Award will not be returned to the Plan and will not become available
for future distribution under the Plan; provided, however, that if Shares issued
pursuant to Awards are repurchased by the Company or are forfeited to the
Company due to their failure to vest, such Shares will become available for
future grant under the Plan. Shares used to pay the exercise price of an Award
or to satisfy the minimum statutory withholding obligations related to an Award
will not become available for future grant or sale under the Plan. To the extent
an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan.

 

4



--------------------------------------------------------------------------------

4. Administration. The Plan will be administered by (A) the Board or (B) a
Committee, which will be constituted to satisfy Applicable Laws. Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator will have the
authority, in its discretion: (i) to determine the Fair Market Value; (ii) to
construe and interpret the terms of the Plan and Awards granted pursuant to the
Plan; (iii) to prescribe, amend and rescind rules and regulations relating to
the Plan, including the ability to accelerate the vesting of awards granted to
Outside Directors who will not stand for reelection; (iv) to make such other
determinations and take such other actions as permitted under the Plan; (v) to
determine the terms and conditions of, and to institute, any Exchange Program,
subject to the following sentence; and (vi) to make all other determinations
deemed necessary or advisable for administering the Plan. Notwithstanding
anything herein to the contrary, the Administrator may not (a) modify or amend
an Award to reduce the exercise price of such Award after it has been granted;
(b) cancel any Award and immediately replace it with any other Award with a
lower exercise price; or (c) authorize the buyout of Options or Stock
Appreciation Rights with exercise prices per share that are greater than the
then-current Fair Market Value, in each case, unless such action is approved by
the Company’s shareholders prior to such action. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5. Grants of Awards under the Plan.

(a) Procedure for Grants. All grants of Awards to Outside Directors under this
Plan shall be made strictly in accordance with the following provisions:

(b) Type of Option. If Options are granted pursuant to the Plan they will be
Nonstatutory Stock Options and, except as otherwise provided herein, will be
subject to the other terms and conditions of the Plan.

(c) Eligibility for Awards. An Outside Director is eligible for Awards under the
Plan (is an “Eligible Outside Director”) if such person:

(i) is first elected as an Outside Director on or following the date this Plan
is adopted by the Board; or

(ii) is designated by the Board of Directors as an Eligible Outsider Director.

(d) Initial Option Award. Each person who first becomes an Outside Director on
or following the date this Plan is adopted by the Board will automatically be
granted an Option to purchase fifty thousand (50,000) Shares (the “Initial
Option Award”) upon the later of (x) the date such person first becomes an
Outside Director, whether through election by the shareholders of the Company or
appointment by the Board to fill a vacancy and (y) the date that the Plan is
approved by the shareholders of the Company; provided, however, that an Inside
Director who ceases to be an Inside Director, but who remains a Director, will
not receive an Initial Option Award.

 

5



--------------------------------------------------------------------------------

(e) Annual Option Award. Each Eligible Outside Director will be automatically
granted an Option to purchase nine thousand (9,000) Shares (the “Annual Option
Award”) immediately following each Annual General Meeting of the Company
beginning in 2011, if as of such date, such Eligible Outside Director has served
on the Board for at least the preceding six (6) months.

(f) Annual RSU Award. Each Eligible Outside Director will be automatically
granted such number of Shares subject to Restricted Stock Units as set forth in
this Section 5(f) (the “Annual RSU Award”) immediately following each Annual
General Meeting of the Company beginning in 2011, if as of such date, such
Eligible Outside Director has served on the Board for at least the preceding six
(6) months. The Annual RSU Award will cover a number of Shares with an aggregate
Fair Market Value equal to $70,000 on the grant date; provided that such number
of Shares subject to the Annual RSU Award will be rounded down to the nearest
whole number of Shares.

(g) Terms. The terms of each Award granted pursuant to the Plan will be as
follows:

(i) If the Award is an Option, the term of the Award will be ten (10) years;
provided, however, that the Option may expire earlier pursuant to Section 8
hereof.

(ii) To the extent not in conflict with the terms of this Section, the other
terms and conditions of the Plan will apply to Awards granted pursuant to this
Section.

(h) Acceleration of Awards. If a Participant’s status as a Service Provider
terminates as result of the Participant’s death or Disability, each outstanding
Award granted to the Participant under the Plan shall be immediately vested in
full as of the date of such termination.

(i) Form and Timing of Payment. Payment of earned Performance Units or
Restricted Stock Units granted under the Plan will be made as soon as
practicable after the applicable vesting date. On the date set forth in the
Award Agreement, all unvested Performance Units or Restricted Stock Units will
be forfeited to the Company.

(j) Amendment. The Administrator in its discretion may change and otherwise
revise the terms of Awards granted under this Plan for Awards granted on or
after the date the Administrator determines to make any such change or revision,
including, without limitation, the allocation between types of equity Awards,
the number of Shares subject to such Awards, the vesting schedule and the
exercise or purchase price thereof. The Administrator will determine from time
to time whether other service by Directors on committees of the Board not
covered by the Plan warrants grants of Awards for such service, and will have
the power and authority to modify the Plan from time to time to establish
non-discretionary, automatic award grants to be made to such committee members
on such terms and at such times as the Administrator will determine.

6. Consideration. The consideration to be paid for the Shares to be issued upon
exercise of an Award or the purchase of Shares thereunder shall consist entirely
of: (i) cash; (ii)

 

6



--------------------------------------------------------------------------------

check; (iii) other Shares, provided that such Shares have a Fair Market Value on
the date of surrender equal to the aggregate exercise or purchase price of the
Shares as to which such Awards shall be exercised and provided that accepting
such Shares, in the sole discretion of the Administrator, shall not result in
any adverse accounting consequences to the Company; (iv) consideration received
by the Company under a broker-assisted (or other) cashless exercise program
implemented by the Company in connection with the Plan; (v) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws; or (vi) any combination of the foregoing methods
of payment.

7. Exercise of Options or Stock Appreciation Rights. Any Option or Stock
Appreciation Right granted hereunder will be exercisable as set forth in
Section 5 hereof; provided, however, that no Option or Stock Appreciation Right
shall be exercisable until shareholder approval of the Plan in accordance with
Section 25 hereof has been obtained. An Option or Stock Appreciation Right may
not be exercised for a fraction of a Share.

An Option or Stock Appreciation Right will be deemed exercised when the Company
receives: (i) notice of exercise (in such form as the Administrator specify from
time to time) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option or Stock Appreciation
Right is exercised (together with applicable tax withholdings). Full payment may
consist of any consideration and method of payment authorized under the Plan and
Applicable Law. Shares issued upon exercise of an Option or Stock Appreciation
Right will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder will exist with
respect to the Shares subject to an Option or Stock Appreciation Right,
notwithstanding the exercise of the Option or Stock Appreciation Right, as
applicable. The Company will issue (or cause to be issued) such Shares promptly
after the Option or Stock Appreciation Right, as applicable is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued.

Exercising an Option or Stock Appreciation Right in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option or Stock Appreciation Right, as applicable, by the number
of Shares as to which the Option or Stock Appreciation Right is exercised.

8. Termination of Status as a Service Provider.

(a) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than termination as a result of the
Participant’s death or Disability, the Participant may exercise his or her
Option or Stock Appreciation Right, as applicable, within ninety (90) days
following such termination to the extent that the Option or Stock Appreciation
Right, as applicable, is vested on the date of termination (but in no event
later than the expiration of the term of such Award, as set forth in the Award
Agreement). If on the date of termination the Participant is not vested as to
his or her entire Option or Stock Appreciation Right, as applicable, the Shares
covered by the unvested portion of the Award will revert to the Plan. If after
termination the Participant does not exercise his or her Option or

 

7



--------------------------------------------------------------------------------

Stock Appreciation Right, as applicable, within the above-specified time period,
the Award will terminate, and the Shares covered by such Award will revert to
the Plan.

(b) Death or Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s death or Disability, the Option or
Stock Appreciation Right, as applicable, may be exercised following the
Participant’s termination within six (6) months following the date of such
termination to the extent that the Option or Stock Appreciation Right, as
applicable, is vested on the date of termination (but in no event later than the
expiration of the term of such Award as set forth in the Award Agreement), by
the Participant or, in the case of the Participant’s death, the Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator. If no such
beneficiary has been designated by the Participant, then such Award may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Award is transferred pursuant to the Participant’s will or
in accordance with the laws of descent and distribution. If the Option or Stock
Appreciation Right, as applicable, is not so exercised within the
above-specified time period, the Option will terminate, and the Shares covered
by such Award will revert to the Plan.

9. Options.

(a) Grant of Options. Subject to the terms and provisions of the Plan and
pursuant to Section 5(j), the Administrator, may change or add automatic Awards
granted pursuant to Section 5 to include different or additional Awards of
Options in such amounts as the Administrator, in its sole discretion, will
determine.

(b) Terms. The terms of each Option granted pursuant to the Plan will be as
follows:

(i) The term of an Option will be ten (10) years; provided, however, that the
Option may expire earlier pursuant to Section 8 hereof.

(ii) The per share exercise price for Shares subject to Options will be one
hundred percent (100%) of the Fair Market Value on the grant date.

(iii) Subject to Section 5(h) and Section 18, each Initial Option Award will
vest and become exercisable as to one-third (1/3rd) of the Shares subject to the
Option on the one-year anniversary of the date of grant (or on the last day of
the month, if there is no corresponding date); as to an additional one-third
(1/3rd) of the Shares subject to the Option on the second annual anniversary of
the date of grant thereafter (or on the last day of the month, if there is no
corresponding date); and as to an final one-third (1/3rd) of the Shares subject
to the Option on the third annual anniversary of the date of grant thereafter
(or on the last day of the month, if there is no corresponding date); provided
that the Outside Director continues to serve as a Service Provider through each
applicable vesting date.

(iv) Subject to Section 5(h) and Section 18, each Annual Option Award will vest
and become exercisable as to one hundred percent (100%) of the Shares subject to
the Option on the earlier of the next Annual General Meeting or the one year
anniversary of the

 

8



--------------------------------------------------------------------------------

Option grant date (or on the last day of the month, if there is no corresponding
date), provided that the Outside Director continues to serve as a Service
Provider through such date.

(c) Option Agreement. Each Option will be evidenced by an Award Agreement that
will specify the vesting criteria, the number of Shares covered by the Award,
the applicable vesting schedule, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.

(d) Expiration of Options. An Option granted under the Plan will expire upon the
date determined by the Administrator, in its sole discretion, and set forth in
the Award Agreement. Notwithstanding the foregoing, the rules of Section 8 also
will apply to Options.

10. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan
and pursuant to Section 5(j), the Administrator, may change or add automatic
Awards granted pursuant to Section 5 to include Awards of Restricted Stock in
such amounts as the Administrator, in its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the vesting criteria, number of Shares
granted, and such other terms and conditions as the Administrator, in its sole
discretion, will determine. An Award of Restricted Stock will not be fully
vested until the period of restriction (“Period of Restriction”) has lapsed.
Unless the Administrator determines otherwise, the Company as escrow agent will
hold Shares of Restricted Stock until the restrictions on such Shares have
lapsed.

(c) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(d) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine.

(e) Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Administrator determines otherwise.

(f) Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

 

9



--------------------------------------------------------------------------------

(g) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

11. Restricted Stock Units.

(a) Grant. Subject to the terms and provisions of the Plan and pursuant to
Section 5(j), the Administrator, may change or add automatic Awards granted
pursuant to Section 5 to include different or additional Awards of Restricted
Stock Units in such amounts as the Administrator, in its sole discretion, will
determine.

(b) Restricted Stock Unit Agreement. Each Award of Restricted Stock Units will
be evidenced by an Award Agreement that will specify the vesting criteria, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.

(c) Vesting Criteria and Other Terms.

(i) The Administrator will set vesting criteria in its discretion, which,
depending on the extent to which the criteria are met, will determine the number
of Restricted Stock Units that will be paid out to the Participant. The
Administrator may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment or status as a Service Provider), or any other basis
determined by the Administrator in its discretion.

(ii) Each Annual RSU Award will vest and become exercisable as to one hundred
percent (100%) of the Shares subject to the Annual RSU Award on the earlier of
the next Annual General Meeting or the one year anniversary of the Annual RSU
Award grant date (or on the last day of the month, if there is no corresponding
date), provided that the Outside Director continues to serve as a Service
Provider through such date.

(d) Form and Timing of Payment. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as determined by the
Administrator. Payment of earned Restricted Stock Units will be made as soon as
practicable after the date(s) determined by the Administrator and set forth in
the Award Agreement. The Administrator, in its sole discretion, may only settle
earned Restricted Stock Units in cash, Shares, or a combination of both.

(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

 

10



--------------------------------------------------------------------------------

12. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and provisions of
the Plan and pursuant to Section 5(j), the Administrator, may change or add
automatic Awards granted pursuant to Section 5 to include Awards of Stock
Appreciation Rights.

(b) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(c) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of a Stock Appreciation Right will be one hundred percent
(100%) of the Fair Market Value on the date of grant.

(d) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 8 also will apply to Stock Appreciation Rights.

(e) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

13. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued

 

11



--------------------------------------------------------------------------------

status as a Service Provider) in its discretion which, depending on the extent
to which they are met, will determine the number or value of Performance
Units/Shares that will be paid out to the Service Providers. The time period
during which the performance objectives or other vesting provisions must be met
will be called the “Performance Period.” Each Award of Performance Units/Shares
will be evidenced by an Award Agreement that will specify the Performance
Period, and such other terms and conditions as the Administrator, in its sole
discretion, will determine. The Administrator may set performance objectives
based upon the achievement of Company-wide, divisional, or individual goals,
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

14. Nontransferability of Awards. An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.

15. Awards Generally.

(a) Limitations. Awards may be granted only to Outside Directors.

(b) Shares. In the event that any Award granted under the Plan would cause the
number of Shares subject to outstanding Awards plus the number of Shares
previously issued pursuant to an Award to exceed the number of shares available
for issuance under the Plan pursuant to Section 3, then the remaining Shares
available for award grant will be allocated on a pro rata basis. No further
grants will be made until such time, if any, as additional Shares become
available for grant under the Plan through action of the Board or the
shareholders to increase the number of Shares which may be issued under the Plan
or through the forfeiture of Shares issued pursuant to Awards previously granted
hereunder as provided in Section 3 hereof.

 

12



--------------------------------------------------------------------------------

16. No Guarantee of Continued Service. The Plan shall not confer upon any
Participant any rights with respect to continuation of service as a Director or
other Service Provider or nomination to serve as a Director, nor shall it
interfere in any way with any rights which the Director or the Company may have
to terminate the Director’s relationship with the Company at any time.

17. Term of Plan. The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the shareholders of the Company as
described in Section 25 of the Plan. It will continue in effect for a term of
ten (10) years unless sooner terminated under Section 20 hereof.

18. Dissolution, Merger or Asset Sale.

(a) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator may determine that each outstanding Option shall be
exercisable as to all or any part of the Option, including Shares as to which
the Option would not otherwise be exercisable, for such period as determined by
the Administrator and ending immediately prior to the consummation of such
proposed action. To the extent it has not been previously exercised, an Award
will terminate immediately prior to the consummation of such proposed action.

(b) Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation; provided, however, that in all cases, upon a Change in
Control the Participant will fully vest in and have the right to exercise all of
his or her outstanding Options and Stock Appreciation Rights, including Shares
as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse (so as to
become one hundred percent (100%) vested), and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met. The Administrator will not be required to treat all
Awards similarly in the transaction.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Performance Share, Performance Unit, or Restricted Stock Unit, for each Share
subject to such Award (or in the case of an Award settled in cash, the number of
implied shares

 

13



--------------------------------------------------------------------------------

determined by dividing the value of the Award by the per share consideration
received by holders of Common Stock in the Change in Control), to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.

With respect to Awards that are assumed or substituted for, if on the date of or
following such assumption or substitution the Participant’s status as a Director
or a director of the successor corporation, as applicable, is terminated other
than upon a voluntary resignation by the Participant (unless such resignation is
at the request of the acquirer), then the Participant will fully vest in and
have the right to exercise Options as to all of the Shares underlying such
Award, including those Shares which would not otherwise be vested or
exercisable.

19. Time of Granting Awards. The date of grant of an Award will, for all
purposes, be the date determined in accordance with Sections 5 hereof. Notice of
the determination shall be given to each Participant to whom an Award is so
granted within a reasonable time after the date of such grant.

20. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.

(b) Shareholder Approval. The Company will obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

21. Conditions on Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

22. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s

 

14



--------------------------------------------------------------------------------

counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
will relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority will not have been
obtained. The Company has no obligation to register any Shares issued pursuant
to this Plan under the securities laws of any jurisdiction.

23. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.

24. Award Agreement. Awards will be evidenced by written agreements in such form
as the Administrator will approve.

25. Shareholder Approval. The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such shareholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

15